Order entered July 10, 2018




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-18-00398-CR

                           FRANCES MAFNAS DAVIS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-83715-2016

                                          ORDER
       Before the Court is court reporter Destiny Moses’s July 9, 2018 request for an extension

of time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

filed on or before July 23, 2018.



                                                    /s/   LANA MYERS
                                                          JUSTICE